Citation Nr: 9922259	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  97-05 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel
INTRODUCTION

The veteran had active service from March 1966 to February 
1969.

This matter arises before the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) that continued 
a 50 percent rating for the veteran's PTSD.


FINDING OF FACT

In a rating action in January 1997 the RO assigned an 
evaluation of 100 percent for the veteran's PTSD, effective 
from October 18, 1995.  


CONCLUSION OF LAW

The RO decided the issue of entitlement to an evaluation in 
excess of 50 percent for PTSD in the veteran's favor in its 
entirety; therefore it no longer exists as a matter for 
appellate review.  38 U.S.C.A. §§ 7104, 7105 (West 1991); 38 
C.F.R. § 20.101 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a rating action dated in September 1995, the RO granted 
service connection for PTSD and assigned a temporary 
evaluation of 100 percent effective from December 12, 1994 
based on a period of hospitalization in excess of 21 days and 
a 50 percent assignment effective from March 1, 1993.  See 
38 C.F.R. § 4.29 (1998).  The veteran did not file a notice 
of disagreement (NOD) as to that decision.  However, pursuant 
to 38 C.F.R. § 3.157(a) (1998), the RO interpreted the 
October 18, 1995 VA hospital report as the veteran's informal 
claim for an evaluation in excess of 50 percent for his PTSD.  
Thereafter, in response to the RO's March 1996 rating 
decision that continued the 50 percent assignment, the 
veteran filed a timely NOD in August 1996.  A VA Form 9, 
Substantive Appeal was received by the RO in December 1996.  

During the course of this appeal, the RO granted a 
100 percent evaluation for the veteran's PTSD effective from 
the date of the informal claim, October 18, 1995.  See 
38 C.F.R. § 3.400 (1998).  Further, as noted in the January 
1997 rating decision, the RO stated that there was no 
indication of the veteran's disagreement with the effective 
date of this evaluation.  The veteran was advised by letter 
of February 1999 that he should let the RO know if he wished 
to continue his appeal; otherwise, his records would be 
forwarded to the Board for review of the effective date 
issue.  There is no response from the veteran with regard to 
the effective date issue.  

The Board does wish to point out that in two separate VA 
Forms 646, dated on May 1998 and November 1998, the veteran's 
representative indicated that the purported issue on appeal 
is the effective date of total evaluation for PTSD.  However, 
there is no evidence from the veteran that tends to suggest 
disagreement with the effective date of his PTSD evaluation.  
Therefore, the matter of entitlement to an effective date 
other than October 18, 1995 is not properly before the Board.

The full benefits sought on appeal having been granted by the 
RO, the Board finds that there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, because no case or controversy remains, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.  38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 
20.101.  



ORDER

The matter on appeal is dismissed.



		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

 

